United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 15-2654
                    ___________________________

                                 Aaron Olson

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                          United States Post Office

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                         Submitted: March 1, 2016
                           Filed: March 4, 2016
                               [Unpublished]
                              ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.
       Minnesota resident Aaron Olson appeals the district court’s1 dismissal of his
pro se complaint alleging that he was assaulted by a postal worker, and the court’s
denial of his motion to amend the complaint. After careful de novo review, see In re
NVE Corp. Sec. Litig., 527 F.3d 749, 752 (8th Cir. 2008) (de novo review of denial
of motion to amend complaint based on futility); Riley v. United States, 486 F.3d
1030, 1031 (8th Cir. 2007) (de novo review of dismissal for lack of subject matter
jurisdiction), we conclude that dismissal was appropriate for the reasons stated by the
district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Becky R.
Thorson, United States Magistrate Judge for the District of Minnesota.

                                         -2-